      Case 8:20-cr-00063-DOC Document 1 Filed 06/04/20 Page 1 of 3 Page ID #:1



 1

 2                                                           06/04/2020
 3                                                               jgu

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,               No. 8:20-cr-00063-JLS
11
               Plaintiff,                    I N F O R M A T I O N
12
               v.                            [18 U.S.C. § 371: Conspiracy to
13                                           Commit Wire Fraud]
     WALTER THOMAS FINLEY,
14
               Defendant.
15

16
17        The United States Attorney charges:
18                                [18 U.S.C. § 371]
19   A.   INTRODUCTORY ALLEGATIONS
20        At times relevant to this Information:
21        1.   Defendant WALTER THOMAS FINLEY was an attorney licensed in
22   Texas.
23        2.   Michael Edgar Cone, also known as (“aka”) “Brian Gwinn,”
24   “Brian Kipp,” and “Brian Douglas” (“Cone”), offered and sold
25   investments through his entities that he controlled and operated in
26   the Dallas, Texas area, namely, Greenview Investment Partners (“GIP”)
27   and Greenfield & Wright, LLC (“G&W”).
28
      Case 8:20-cr-00063-DOC Document 1 Filed 06/04/20 Page 2 of 3 Page ID #:2



 1        3.   Defendant FINLEY held himself out as the outside counsel

 2   for GIP and G&W.

 3        4.   GIP was an entity that purportedly used investor money to

 4   make high-interest-rate loans to companies in the legal cannabis

 5   business, such as dispensaries and cannabis growers.

 6   B.   OBJECT OF THE CONSPIRACY

 7        5.   Beginning on an unknown date and continuing through in or

 8   about March 2018, in Orange County, within the Central District of

 9   California, and elsewhere, defendant FINLEY, together with others

10   known and unknown, conspired to knowingly and intentionally commit

11   wire fraud, in violation of Title 18, United States Code,

12   Section 1343.

13   C.   MANNER AND MEANS OF THE CONSPIRACY

14        6.   The object of the conspiracy was accomplished, and to be
15   accomplished, in substance, as follows:

16             a.    Beginning on an unknown date and continuing through
17   approximately March 2018, defendant FINLEY, Cone, and co-conspirators
18   known and unknown, knowingly and with the intent to defraud, devised,
19   participated in, and executed a scheme to defraud and obtain money
20   from investors by means of materially false and fraudulent pretenses,
21   representations, and promises, and the concealment of material facts.
22             b.    Through false and fraudulent statements and written

23   materials, Cone attempted to induce and did induce investors to
24   invest in a purported cannabis development program that he managed
25   through GIP (the “GIP investment scheme”).
26             c.    In fact, the GIP investment scheme was fraudulent, and
27   Cone used money from “investors” for his own personal expenses.
28
                                            2
      Case 8:20-cr-00063-DOC Document 1 Filed 06/04/20 Page 3 of 3 Page ID #:3



 1             d.     Defendant FINLEY approved the content of GIP’s web

 2   site and investor prospectus, as well GIP’s public filings with the

 3   United States Securities and Exchange Commission (“SEC”), which

 4   defendant FINLEY knew contained false statements.

 5             e.     For his role in the conspiracy, defendant FINLEY was

 6   paid approximately $382,525.

 7   D.   OVERT ACT

 8        7.   On or about August 16, 2017, in furtherance of the

 9   conspiracy and to accomplish its object, in order to hide Michael

10   Cone’s true name and identity from investors, defendant FINLEY signed

11   and caused to be submitted to the SEC a form containing a Notice of

12   Exempt Offering of Securities (the “Form D”), which falsely stated

13   that GIP’s Executive Officer was “Brian Gwinn.”

14

15                                              NICOLA T. HANNA
                                                United States Attorney
16
17

18                                              BRANDON D. FOX
                                                Assistant United States Attorney
19                                              Chief, Criminal Division
20                                              BENJAMIN R. BARRON
                                                Assistant United States Attorney
21                                              Chief, Santa Ana Branch Office
22                                              JENNIFER WAIER
                                                Assistant United States Attorney
23                                              Deputy Chief, Santa Ana Branch
                                                Office
24
                                                BENJAMIN D. LICHTMAN
25                                              Assistant United States Attorney
                                                Santa Ana Branch Office
26
27

28

                                            3
